Citation Nr: 1401090	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  07-04 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from July 2002 to April 2003, and from March 2004 to June 2005.  He also served on active duty for training from June 2001 to September 2001.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In pertinent part, service connection for left knee patellar tendonitis was denied.  The claim is now under the jurisdiction of the RO in St. Petersburg, Florida. 

In September 2008, March 2010, August 2011, and January 2013 the Board remanded the present matter for additional development and due process concerns.

While the Board finds that the instructions set out as part of its January 2013 remand were not sufficiently complied with (see Stegall v. West, 11 Vet. App. 268, 271 (1998)), given the favorable decision, the Board finds that the Veteran is not prejudiced by any such noncompliance.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that a left knee disability existed at the time of the Veteran's entry into active service.

2.  There is no clear and unmistakable evidence that the pre-existing left knee disability was not aggravated during active service.


CONCLUSION OF LAW

The criteria of service connection for a left knee disability have been met.  38 U.S.C.A.  §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition below, no discussion of those duties is required. 

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The presumption of soundness relates to the second requirement -- the showing of in-service incurrence or aggravation of a disease or injury.  A claimant must show that he or she suffered from a disease or injury while in service.  See Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  Thereafter, except for conditions noted at induction, the presumption of soundness ordinarily operates to satisfy the second element without further proof. 

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Not all of the Veteran's service treatment records are associated with claims file.  In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).

Factual Background and Analysis

Available service treatment records reflect that a January 2000 Report of Medical Examination notes that the Veteran had left knee surgery in 1996.  He was noted to be asymptomatic at the time of the examination.  A consultation sheet, dated the same day as the examination report, included the impression stable left knee, status-post surgery, and the Veteran was "good for the military."  A Report of Medical History dated in September 2004 notes a history of the Veteran's having had, or now having, knee trouble.  It was also noted that the Veteran had been provided a knee brace.  

Also of record are private medical records showing that the Veteran underwent left knee arthroscopic surgery in 1995 (lateral release and VMO advancement).  

The report of a July 2005 VA general medical examination report notes that the Veteran asserted that he had knee pain after running during basic training in July 2000.  Left knee tenderness was elicited on examination.  The examiner diagnosed chronic patellar tendonitis.  

A buddy statement dated in February 2006 shows that a fellow serviceman commented that he recalled the Veteran having several problems with his knee while in the military.  He added the Veteran presently complained of pain in his knee while crouching.  

In a January 2006 statement, the Veteran claimed that his knee was "100%" when he entered service and he was able to run, bend, stand for long periods and perform a variety of recreational activities.  However, over the years in service, his knee progressively declined and he began experiencing a substantial amount of pain throughout normal military daily activities.  

An August 2009 VA examination report includes a diagnosis of left knee tendonitis.  The examiner commented that it was less likely than not that the Veteran had a left knee disorder which was related to his service.  The examiner observed that while the Veteran had pre-service knee surgery, there were no marked abnormal changes to his knee in service except for complaints of strain.  

The report of an August 2010 VA examination shows that the Veteran complained of left knee pain since his pre-service knee injury.  The examiner commented that that there was no evidence that the Veteran had a left knee disability at the time of his service entry or separation examinations, and added that a left knee disorder was not presently shown.  There were, however, findings of left knee pain on testing.  

A December 2010 VA motor conduction studies report notes findings of sensory polyneuropathy of the lower extremities.  

The report of a November 2011 VA examination report shows that left knee-related diagnoses included post operative bone anchors in the patella and arthralgia with narrowed medical joint space.  In an October 2012 addendum report, the examiner opined that it was not clearly and unmistakably shown that the Veteran's preexisting left knee disorder was aggravated by his service.  He added that it was at least as likely as not that any in-service increase in knee disability was due to the natural progression of the disease.  The Board, in its January 2013 remand, found that the opinions supplied by the VA examiner in November 2011 (and the October 2012 addendum report) were based on a faulty premise and failed to provide a medical opinion based upon the proper legal standard.  It was added that the examiner failed to opine as to whether the evidence clearly and unmistakably showed that the Veteran's "preexisting left knee disorder was not aggravated by service."  The Board therefore, as part of the remand, ordered that another opinion be sought.  

The Veteran's claims file was reviewed by a VA physician (who had not previously examined the Veteran) in April 2013.  An examination was to occur if the November 2011 VA examiner was unavailable (which he was).  This doctor opined that the evidence of record during the Veteran's active service did not clearly and unmistakably show that the preexisting left knee disorder was aggravated by service.  Again, this medical opinion is not based upon the proper legal standard.  

The Veteran was thereafter afforded another VA examination in August 2013.  A diagnosis of residuals of pre-service left knee and/or lower leg condition was supplied.  This examination, conducted by a physician who had not previously examined the Veteran, also includes an opinion.  The examiner opined that the Veteran's claimed left knee disorder, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner added that "[w]thout resorting to pure speculation, it is not possible at this point to prove beyond debate that the veteran's pre-existing left knee condition was not permanently aggravated beyond natural progression by his active duty service."  The physician also opined that the Veteran's claimed left knee disorder was less likely than not incurred in or caused by an in-service injury, event, or illness.  

As noted, the Veteran has submitted many statements (his own as well as buddy statements) indicating that he suffered a left knee injury prior to service which disability was aggravated by service.  The Veteran has also asserted that his left knee was essentially problem-free at enlistment and his knee complaints began during service and continue to the present. 

The evidence of record makes it clear that the Veteran suffered a left knee injury which necessitated surgery prior to service.  At enlistment, the history of his surgery was noted, but no specific defect was noted and the Veteran was deemed "good for the military."  The occurrence of this pre-service injury is noted on several service treatment records is supported by private medical records and the Veteran's statements.  The evidence of record shows that clear and unmistakable evidence exists which supports a finding that the Veteran had a pre-existing left knee injury.  As a matter of law, the presumption of soundness can be rebutted by clear and unmistakable evidence consisting of a Veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the Board finds that there is clear and unmistakable evidence that a left knee disability preexisted service.

VA must, however, still present clear and unmistakable evidence that the disability was not aggravated by service.  Wagner, 370 F.3d at 1096.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254 (1999). 

Although various VA examiners have been tasked with supplying a legally-sufficient medical opinion to this question, a clear and concise opinion as to the question of whether clear and unmistakable evidence that the disease or injury was not aggravated by service is not of record.  See Wagner.  Several of the opinions were expressed in terms that incorrectly put the burden of proof on the Veteran.  As noted in Vanserson, clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable" (emphasis added).  To this, for example, the VA examiner in August 2013 commented that he could not "prove beyond debate that the Veteran's pre-existing left knee condition was not permanently aggravated beyond natural progression by his active duty service."  The Board finds that the evidence is not clear and unmistakable with regard to whether the condition was not aggravated during service or that any increase was due to the natural progress.  Joyce, 443 F.3d at 845.  The presumption of soundness has not been rebutted.  Wagner.

Accordingly, following a review of the evidence of record and applicable law, and after resolving any doubt in the Veteran's favor, the does not find that there is clear and unmistakable evidence demonstrating that the condition was not aggravated by his active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The evidence indicates that the Veteran's preexisting left knee disorder may have been aggravated by his active service.  

Because the presumption of soundness is not rebutted, the issue is converted by operation of law into a question of direct service connection.  See Wagner, 370 F.3d at 1094.

In light of the Veteran's and his buddy's statements, which appear to be corroborated by the Veteran's limited service treatment records, indicating that the Veteran complained of left knee-related problems during service, and was also provided a knee brace, the Board finds that evidence is at least in a state of relative equipoise in showing that the Veteran's preexisting left knee disorder was permanently worsened during or as a result of active service.  See Wagner, 370 F.3d at 1094; 38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.304, 3.306.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a left knee disability is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


